Citation Nr: 0505746	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  03-04 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for right knee 
arthritis, currently rated 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel

INTRODUCTION

The veteran served on active duty from May 1979 to December 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In November 2004, the veteran testified at a hearing 
conducted at the RO by the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims 
folder.  On the day of the hearing, the veteran submitted 
additional evidence with the proper waiver of Agency of 
Original Jurisdiction consideration.  See 38 C.F.R. § 20.1304 
(2004). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The most recent VA examination was conducted in November 
2001.  At that time, the veteran denied instability and 
locking of the knee.  Treatment records dated in 2004 and the 
veteran's statements and testimony, reveal complaints of 
worsening with instability and locking.  In the treatment 
records, it is noted that the veteran was to receive a brace.  
Under appropriate circumstances, the duty to assist includes 
conducting a thorough and contemporaneous medical 
examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Therefore, an examination is in order.

During the hearing, the veteran referred to upcoming 
appointments for VA treatment.  The VA records associated 
with the claims file include records from November 2004.  
Under 38 U.S.C. § 5103A(b), VA must make reasonable efforts 
to obtain relevant records that the claimant adequately 
identifies to VA and authorizes VA to obtain.  Therefore, 
current records should be obtained and associated with the 
claims file. 

The veteran's right knee arthritis is rated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260 
(2004).  The Board notes that a recent General Counsel 
opinion indicated that separate ratings may be assigned under 
Diagnostic Codes 5260 and 5261 for disorders involving the 
same joint.  VAOPGCPREC 9-2004.  Therefore, if indicated, 
separate ratings should be considered.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The AMC should procure copies of 
current VA treatment records, dated from 
November 2004 to the present.  All 
attempts to secure this evidence must be 
documented in the claims folder by the 
AMC.  If, after making reasonable efforts 
to obtain named records the AMC is unable 
to secure same, the AMC must notify the 
veteran and (a) identify the specific 
records the AMC is unable to obtain; (b) 
briefly explain the efforts that the AMC 
made to obtain those records; and (c) 
describe any further action to be taken 
by the AMC with respect to the claim.  
The veteran must then be given an 
opportunity to respond.  

2.  After completion of #1, the veteran 
should be afforded a VA orthopedic 
examination to determine the nature and 
severity of his service-connected right 
knee arthritis.  The examiner should 
review the veteran's claims file and a 
copy of this remand.  Such tests as the 
examining physician deems necessary 
should be performed.  

The examination should include complete 
observations of the range of motion of 
the affected areas.  All findings should 
be reported.  The orthopedic examiner 
should also be asked to determine whether 
the right knee exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disabilities; and if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional ranges of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should express an opinion on 
whether pain could significantly limit 
functional ability during flare-ups or 
repeated use over a period of time.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional ranges of motion loss due to 
pain on use or during flare-ups.  The 
examiner should also record any objective 
displays of pain.  The examiner should 
identify manifestations of the veteran's 
service-connected disabilities and 
distinguish those manifestations from any 
coexisting nonservice-connected 
disabilities.  

3.  Thereafter, the AMC should review the 
veteran's claim of entitlement to an 
increased rating for right knee 
arthritis.  If indicated, the provisions 
of VAOPGCPREC 9-2004 should be applied.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
they should then be given the opportunity 
to respond thereto. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


